Citation Nr: 9931392	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  98-12 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for residuals of a left 
leg injury.

5.  Entitlement to service connection for residuals of a 
shell fragment wound of the left hand.

6.  Determination of initial rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.

7.  Determination of initial rating for residuals of a shell 
fragment wound of the right temple, currently assigned a 
noncompensable evaluation.

8.  Determination of initial rating for residuals of a shell 
fragment wound of the right little finger, currently assigned 
a noncompensable evaluation.


REPRESENTATION

Appellant represented by:   John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to April 1970.  

This matter arises from various rating decisions rendered 
since March 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, which denied the 
benefits now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.


FINDINGS OF FACT

1.  No competent evidence of the presence of hearing loss, 
tinnitus, a back disability, or residuals of a left leg 
injury has been presented.

2.  The record on appeal contains competent medical evidence 
of a nexus between a currently diagnosed scar located at the 
base of the left ring finger and the veteran's military 
service.

3.  Symptomatology associated with the veteran's post-
traumatic stress disorder includes flashbacks of stressful 
events, emotional numbing, irritability, moderate episodic 
depression, and some sleep disturbance.  In addition, the 
veteran complains of problems with concentration, social 
isolation and withdrawal that result in moderate interference 
with his employment.

4.  The residuals of a shell fragment wound to the right 
temple are manifested by an imperceptible scar.

5.  Residuals of a shell fragment wound to the right little 
finger are manifested by an imperceptible scar.

6.  None of the issues at hand involves either medical 
complexity or controversy.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
hearing loss, tinnitus, a back disability, and residuals of a 
left leg injury are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  A scar of the left ring finger, residual of a shell 
fragment wound of the left hand was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (1998).  

3.  Post-traumatic stress disorder is not more than 30 
percent disabling under applicable schedular criteria.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code (DC) 9411 (1998).

4.  The veteran's right temple scar is noncompensably 
disabling under applicable schedular criteria.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.118, DCs 7800, 
7803, 7804, 7805 (1998).

5.  A residual scar on the right little finger is 
noncompensably disabling under applicable schedular criteria.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);
38 C.F.R. §§ 4.7, 4.118, DCs 7803, 7804, 7805 (1998).

6.  The opinion of an independent medical expert is not 
warranted with regard to any of the issues on appeal.  38 
U.S.C.A. § 7109(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hearing Loss, Tinnitus, a Back 
Disability, and Residuals of a Left Leg Injury

The veteran offers a number of contentions in support of his 
claims for service connection for hearing loss, tinnitus, a 
back disability, and residuals of a left leg injury.  He 
claims that these are the result of military service (see 
38 U.S.C.A. § 1110 and, where applicable, 38 U.S.C.A. 
§§ 1101, 1112 (West 1991)), and alternatively, that these 
disabilities are proximately due to his service-connected 
disabilities.  See 38 C.F.R. § 3.310(a) (1998); see also 
Allen v. Brown, 7 Vet. App. 439 (1995).  Alternatively, the 
veteran argues that VA has not furnished him with physical 
examinations adequate enough in nature to identify the 
disabilities claimed, and that, pursuant to the requirements 
of 38 U.S.C.A. § 5107(a), VA has a duty to further assist the 
veteran in the development of these claims.

As a threshold matter, however, one claiming entitlement to 
VA benefits has the burden of submitting evidence sufficient 
to justify a belief that a given claim is well grounded.  Id. 
"[T]he [VA] benefits system requires more than just an 
allegation"; a claimant must submit supporting evidence 
sufficient to justify a belief by a fair and impartial 
individual that a given claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-611 (1992).  To establish 
that a given claim for service connection is well grounded, 
the evidence must demonstrate, among other things, the 
existence of a current disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Medical evidence is required to 
prove the existence of a current disability.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The Board notes that the veteran was scheduled for a VA 
audiological examination in January 1998; however, he failed 
to report as requested.  Moreover, he has submitted nothing 
to establish the presence of either hearing loss or tinnitus.  
Similarly, the veteran was requested by the RO to submit, 
among other things, evidence of the presence of the back and 
left leg disabilities claimed, but he failed to do so.  Thus, 
VA complied with the tenets of 38 U.S.C.A. § 5103 (West 
1991).  

In effect, the only indication of the presence of the 
disabilities claimed is that contained in the various 
statements offered by the veteran and his representative in 
support of his claim.  However, the veteran is a layman and 
is not qualified to render medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Absent medical evidence 
indicating the presence of the disabilities claimed, the 
veteran has not met the burden of submitting well-grounded 
claims for service connection for hearing loss, tinnitus, a 
back disability, and residuals of a leg injury.  Accordingly, 
there is no basis upon which to grant the benefits sought.

II.  Service Connection for Residuals of a
Shell Fragment Wound of the Left Hand

As noted above, before the Board may reach the merits of a 
particular service connection claim, the threshold question 
which must be answered is whether the veteran has submitted a 
well-grounded claim for service connection.  As set forth 
above, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive, but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of a 
well-grounded claim, there is no duty to assist the claimant 
in developing facts pertinent to the claim, and the claim 
must fail.  See Epps v. Gober, 126 F.3d 1464 (1997); Slater 
v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 
Vet. App. 563, 568 (1995) (en banc).  To establish that a 
claim for service connection is well grounded, the claimant 
must satisfy three elements.  First, there must be evidence 
of an incurrence or aggravation of an injury or disease in 
service.  Second, there must be competent (i.e. medical) 
evidence of a current disability.  Third, there must be 
evidence of a nexus or link between the in-service injury or 
disease and the current disability, as shown through the 
medical evidence.  See Epps, supra.  Lay or medical evidence, 
as appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 489, 507 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for residuals of shell fragment 
wound of the left hand is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim that is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to that claim.  The Board is also 
satisfied that all relevant facts pertaining to this issue 
have been properly and sufficiently developed.

Service connection may be granted for a disability resulting 
from an injury or disease incurred in or aggravated 
coincident to service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303.  In addition, if a condition noted 
during service is not shown to have been chronic, then 
generally, a showing of continuity of symptomatology after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Service connection is warranted for a disability if the 
evidence supports the claim or is in relative equipoise; if 
the preponderance of the evidence is against the claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This provision 
does not establish a presumption of service connection, but 
eases the combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette, 82 F.3d at 392; see 
Caluza v. Brown, 7 Vet. App. at 507 (holding that § 1154(b) 
relaxes the evidentiary standards as to the service 
incurrence requirement to ground a claim).  Therefore, 
"[s]ection 1154(b) provides a factual basis upon which a 
determination can be made that a particular . . . injury was 
incurred . . . in service but not a basis to link 
etiologically the [injury] in service to the current 
condition."  Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Libertine v. Brown, 9 Vet. App. 521, 524 (1996); 
Caluza, supra).

Further, the United States Court of Appeals for Veterans 
Claims (Court) elaborated upon the significance of section 
1154(b) at the merits-adjudication stage of a combat 
veteran's claim for service connection in Arms v. West, 12 
Vet. App. 188 (1999).  The Court noted that whereas the claim 
of a non-combat veteran, once it has been found to be well 
grounded, is not entitled to an allowance simply because 
there is no contrary evidence in the record, this is 
precisely what the claim of a combat veteran is entitled to, 
unless there is "clear and convincing" evidence, which is to 
say more than a mere preponderance of the evidence, against 
the claim.  Thus, once a claim for service connection for a 
disability is determined to be well grounded, then under 
section 1154(b) the claim prevails on the merits, unless VA 
produces "clear and convincing" evidence to the contrary.  
Further, the Court observed that the apparent intent of the 
legislation was to preclude consideration of a lack of 
reference to the incurrence of an injury or disease, or of 
care or treatment of it, in a combat situation as a basis for 
defeating a combat veteran's claim for service connection of 
an assertedly combat-related disability.  Thus, the absence 
of official notation of diagnosis or treatment of an injury 
or disease may not be used to rebut by clear and convincing 
evidence the veteran's claim.  Rather, only "an affirmative 
finding" may be used as part of the clear and convincing 
evidence necessary to rebut the claim.

The veteran asserts that he sustained a shell fragment wound 
to the left hand in Vietnam in June 1969 in combat.  He 
asserts that the fragment entered his left hand through a 
laceration located just superior to the MP joint of his left 
ring finger.  He maintains that for some time after that he 
had a bump on the back of his left hand which "migrated" to 
his elbow and that about one year after the original injury, 
the bump on his elbow drained and included a metallic 
fragment.  He asserts that as he sustained the injury in 
combat, there was no treatment available other than the local 
medic.  He also asserts that he was treated with dressing 
changes and antibiotics.  He reported no treatment since the 
original injury.

The veteran's service medical records are entirely negative 
for complaints or treatment referable to a shell fragment 
wound of the left hand.  On induction examination in May 
1968, the veteran gave a history of having sustained a 
fracture of the left ring finger prior to service with no 
sequelae.  The veteran's personnel file indicates that he was 
awarded the Purple Heart for wounds sustained in combat.  
This file also indicates that wounds sustained by the veteran 
included "FGW" wounds of the right temple and right little 
finger.  There is no mention of the veteran having sustained 
a wound to the left hand.  

As reported above, the veteran has asserted that he did not 
seek treatment for a left hand injury since the original 
injury.  He was, however, provided a VA examination in 
January 1998.  At that time, the veteran gave a history of 
injury as set forth above.  The examiner noted, in pertinent 
part, that the veteran had a longitudinal scar located 
superior to the MP joint of the left ring finger which 
appeared to have healed with a fine scar.  The veteran was 
able to touch the tips of his fingers with the thumb.  He 
grasped well and appeared to have fairly normal dexterity 
with the left hand.  The veteran was able to flex the MP 
joints of the 4th and 5th fingers of the left hand.  Extension 
was reported to be normal at zero degrees.  There appeared to 
be normal flexion and extension of the PIP joints and DIP 
joints of the left 4th and 5th fingers.  The diagnosis was 
"[s]tatus post laceration of the left hand with history of 
foreign body in the left hand and arm - metal fragment.  
Injury occurred in 1969."  A scar of the base of the left 
ring finger was again noted on reexamination in May 1998.  
However, the examiner at that time expressed no opinion 
regarding the etiology of the scar. 

A review of the claims folder reveals that combat exposure 
has been established by the veteran.  The Board finds that 
the veteran's claim as to the incurrence of a shell fragment 
wound to the left ring finger is consistent with the 
circumstances, conditions, or hardships of his service.  38 
U.S.C.A. § 1154(b); see Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Thus, the provisions of 38 C.F.R. § 1154(b) are 
applicable here.  However, the question remains, even 
assuming that the veteran sustained a shell fragment wound to 
the left hand in service, as to whether he has current 
disability due to any such wounds.  In this regard, 38 
U.S.C.A. § 1154(b) only applies to the question of service 
incurrence, and not to the question of nexus to service.  
Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine, 
supra, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).  Medical evidence is required to 
establish a nexus between current symptoms and in-service 
injury.  

In this regard, the Board notes that the veteran was examined 
by VA in January 1998.  At that time, the examiner apparently 
found that examination of the veteran's left hand was 
consistent with the history of injury as reported by the 
veteran.  This is evidenced by the fact that the examiner at 
that time provided a diagnosis of status post laceration of 
the left hand with history of foreign body in the left hand 
and arm and he related it to a 1969 in-service injury.  The 
Board acknowledges that the RO found that the veteran's 
service medical records do not show that he sustained a wound 
to the left hand in service.  However, as noted above, the 
absence of such a notation is not fatal to a combat veteran's 
claim.  Essentially, the Board finds that there is no clear 
and convincing evidence to rebut this combat veteran's lay 
account of what occurred during service.  Further, while the 
RO noted the absence of treatment for residuals of a shell 
fragment since discharge, this again is not fatal to the 
veteran's claim.  In this regard, the Board notes that the 
medical examiner who clearly found a residual scar at the 
base of left ring finger related such to the veteran's 
account of injury in service.  There is no evidence which 
expressly refutes this medical nexus opinion.  The Court has 
long maintained that neither the Board nor the RO can reject 
medical evidence, or reach an opposite conclusion, based 
solely on its own unsubstantiated opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  As the January 1998 
opinion is the only medical evidence on file to address the 
etiology of the veteran's left hand disorder manifested by a 
residual scar, the Board must accept its findings as correct.  
Given the medical opinion of record, as well as the Court's 
holding in Arms, supra, the Board concludes that the veteran 
is entitled to a grant of service connection for a scar, left 
ring finger, residual of shell fragment wound of the left 
hand.

III.  Initial Rating for Post-Traumatic Stress Disorder

The veteran contends that symptomatology associated with his 
post-traumatic stress disorder is more severe than currently 
evaluated.  Alternatively, he argues that this disability has 
not been thoroughly evaluated, and that an independent 
medical opinion should be sought.

Disability evaluations are based upon a comparison of current 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  Where entitlement to service 
connection has been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  This is so, despite the fact that a 
given disability must be viewed in relation to its history.  
See 38 C.F.R. § 4.1 (1998); see also Schafrath v. Derwinski, 
1 Vet. 
App. 589, 594 (1991).  However, the Board notes further that 
because the veteran has disagreed with the initial evaluation 
assigned by the RO for post-traumatic stress disorder, the 
issue is whether the initial rating assigned to this 
disability accurately reflects the degree of disability 
present for all periods subsequent to the effective date of 
the grant of service connection for this disability, i.e. 
September 9, 1997.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

Post-traumatic stress disorder is rated pursuant to the 
provisions of 38 C.F.R. § 4.130, DC 9411, wherein a 30 
percent disability evaluation shall be assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  To warrant a 
50 percent disability evaluation, occupational and social 
impairment must reflect reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  It is within this context that the veteran's 
post-traumatic stress disorder must be evaluated.  

The veteran  underwent a VA psychiatric examination in 
January 1998.  Therein, he was observed to be well oriented; 
he reflected only mild tension during the 
evaluation.  There was no evidence of mood shifting, marked 
depression, or delusional or hallucinational thinking.  His 
memory was intact, as was his judgment.  The examiner 
diagnosed moderate post-traumatic stress disorder, and 
assigned it a Global Assessment of Functioning (GAF) score of 
65-70.

The veteran again underwent a VA psychiatric examination in 
May 1998.  He complained of chronic stress, emotional 
numbing, mood shifts with irritability, episodic depression, 
and sleep disturbance.  The examiner observed that the 
veteran was fully oriented, goal directed, and reflected no 
evidence of any transient episodes or fragmented ideation.  
No underlying thought disturbance was noted.  The veteran's 
affect was one of moderate anxiety and moderate depression 
with stable mood.  The examiner summarized by stating that 
the veteran had a psychological profile consistent with post-
traumatic stress disorder of moderate severity, and assigned 
this disability a GAF of 65.  The Board notes that A GAF of 
65-70 is generally recognized as being indicative of mild to 
moderate psychiatric impairment.  See American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV) (1994).

Despite the veteran's contentions regarding occupational 
impairment as a result of his post-traumatic stress disorder, 
the Board observes that his primary symptomatology is 
depression, chronic sleep impairment, and anxiety.  These 
symptoms are contemplated in the current provisions for a 
30 percent disability rating, as is the impairment reflected 
by the GAF scores that he has been assigned recently.  
Conversely, the veteran's lack of formal thought disturbance, 
and grossly intact memory, as well as his ability to 
understand and communicate, demonstrate the absence of the 
symptomatology required for a 50 percent disability 
evaluation under the schedular criteria.  As such, the Board 
must conclude that the veteran's post-traumatic stress 
disorder does not more nearly approximate the 
symptomatology required for a rating in excess of the 30 
percent currently assigned, and has not done so since 
September 1997.  See 38 C.F.R. § 4.7.

IV.  Compensable Ratings for Residual Scars of the Right 
Temple and Right Little Finger

The veteran contends that the scars at issue are each at 
least 10 percent disabling.  With regard to his right temple 
scar, he asks that a compensable evaluation be assigned 
pursuant to the provisions of 38 C.F.R. § 4.118, DC 7800.  
Again, he argues alternatively that the VA examinations 
conducted are inadequate for rating purposes, and that an 
independent medical opinion should be acquired.  First, the 
Board notes that the examinations conducted regarding the 
scars in question address the ascertainable residuals, and 
therefore are adequate for rating purposes.  Second, the 
Board does not find these to be matters of such relative 
complexity that the aid of an independent medical opinion 
need be sought.  See 38 U.S.C.A. § 7109 (West 1991).  

The provisions of 38 U.S.C.A. § 1155 are incorporated herein 
by reference.  So, too, are the tenets set forth in 
Schafrath, 1 Vet. App. at 592, and Fenderson, 12 Vet. App. at 
119, 126.  In addition, the Board notes that to warrant a 
compensable evaluation, scars must be either poorly nourished 
with repeated ulceration (DC 7803), or they must be tender 
and painful on objective demonstration (DC 7804) (emphasis 
added), or they must limit the function of the body part 
affected (DC 7805).  Finally, with regard to scars of the 
head, face or neck, they must be moderately disfiguring to 
warrant a compensable evaluation pursuant to DC 7800.  In 
this case, recent clinical findings do not indicate that the 
scars at issue are subject to ulceration, are poorly 
nourished, or that they limit the functions of the body parts 
affected, i.e., the veteran's right temple and his right 
little finger.  Moreover, in May 
1998, a VA medical examiner noted that the veteran's right 
temple scar is imperceptible.  As such, there is no 
indication that it is at all disfiguring.  Absent any 
clinical findings, the scars at issue warrant no more than a 
noncompensable disability rating.  See 38 C.F.R. §§ 4.31, 
4.118.  Such an evaluation is consistent with both the 
history and the current status of the scars in question.  
Accordingly, the Board finds no reasonable basis upon which 
to predicate a grant of this aspect of the veteran's appeal.


ORDER

Because they are not well grounded, service connection for 
hearing loss, tinnitus, a back disability, and residuals of a 
left leg injury are denied.

Service connection for a scar, left ring finger, residual of 
shell fragment wound of the left hand is granted.

An increased rating for post-traumatic stress disorder is 
denied.

Increased ratings for a right temple scar and a scar of the 
right little finger are denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

 

Error! Not a valid link





